Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This action is in response to applicants’ amendment of 14 October 2021. The amendments to the specification have overcome the objections to the teachings in paragraphs [0008], [001], [0019] and [0023]. The amendments to the claims have overcome the objections to claims 2 and 11 and the 35 USC 112 rejections over claims 1, 2, 4-11 and 13-16 and the rejections over claims 3 and 12 with respect to the process. The objection to the teachings in pargraph [0012] and [0024] and the 35 USC 112(b) rejection over claims 3 and 12 with respect to the phrase “at most one metal ion” have been modified in view of the amendments to pargraph [0012] and [0024] and claims 3 and 12. 
Specification
The disclosure is objected to because of the following informalities: 
Paragraphs [0012] and [0024] teach that any one of the raw materials for A, B, C, D, F. G, H, I and J includes at most one type of Ba+2, Sr+2, Lu+3, La+3, Gd+3, Sc+3, Ce+3, Tb+3, and Eu+3. It is unclear what is meant by this teaching that the raw materials for A, B, C, D, F. G, H, I and J includes at most one type of Ba+2, Sr+2, Lu+3, La+3, Gd+3, Sc+3, Ce+3, Tb+3, and Eu+3. It is unclear if these claims are stating that the raw materials for A, B, C, D, F. G, H, I and J are limited to the cations alone, as implied by “including at most one” language and would exclude the exemplified raw materials; if the raw material can only include at most one of the listed cations and thus excludes raw materials having mixed metals, such as a raw material comprising both barium and lanthanum; if the raw material can only have one type of cation, which would 4O7 raw material which contains both Tb+3 and Tb+4 and the exemplified CeO2 raw materials which only contains Ce+4 or if applicants meant something else for this teachings but this meaning is not properly reflected by the language used.   Appropriate correction is required.
	The amendments to the specification did not clarify what was meant by the teaching that any one of the raw materials for A, B, C, D, F. G, H, I and J includes at most one type of Ba+2, Sr+2, Lu+3, La+3, Gd+3, Sc+3, Ce+3, Tb+3, and Eu+3 and applicants did not provide any discussion as to the meaning of the amendment and how it overcomes the previous objection. The objection is maintained. 
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 3, 4, 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 3 and 12 have been amended to now teach that any one of the raw materials for A, B, C, D, F. G, H, I and J includes at most one type of Ba+2, Sr+2, Lu+3, La+3, Gd+3, Sc+3, Ce+3, Tb+3, and Eu+3. It is unclear what is meant by this teaching that the raw materials for A, B, C, D, F. G, H, I and J includes at most one type of Ba+2, Sr+2, Lu+3, La+3, Gd+3, Sc+3, Ce+3, Tb+3, and Eu+3. It is unclear if these claims are stating that the raw materials for A, B, C, D, F. G, H, I and J are limited to the cations alone, as implied by “including at most one” language and would exclude the exemplified raw materials; if the raw material can only include at most one of the 4O7 raw material which contains both Tb+3 and Tb+4 and the exemplified CeO2 raw materials which only contains Ce+4 or if applicants meant something else for this teachings but this meaning is not properly reflected by the language used.  	Dependent claims 4 and 13 while making it clear that for clams 4 and 13, the raw materials for A, B, C, D, F. G, H, I and J are limited to the cations alone; does not clarify if the raw material can only include at most one of the listed cations and thus excludes raw materials having mixed metals, such as a raw material comprising both barium and lanthanum; if the raw material can only have one type of cation, which would exclude the exemplified Tb4O7 raw material which contains both Tb+3 and Tb+4 and the exemplified CeO2 raw materials which only contains Ce+4 or if applicants meant something else for this teachings but this meaning is not properly reflected by the language used.  Since the meaning of these four claims is unclear, they are indefinite.
Allowable Subject Matter
	Claims 1, 2, 5-11 and 14-16 are allowable. 
	Clams 7 and 8 are allowable for the reasons given in the previous action. Since the borates of claims 7and 8 are allowable and the amendments to claims 1, 2, 5, 6, 9-11 and 14-16 have overcome the objections and rejections over these claims; the method for making the allowable borates, as set forth in claims 1, 2, 5, 6, 9-11 and 14-16, is also allowable. 

Claims 3, 4, 12 and 13 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371. The examiner can normally be reached M-F: 6:00-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
10/26/21